Citation Nr: 1431615	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right lower extremity burn scar.

2.  Entitlement to service connection for right lower extremity circulatory disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran had service from July 1942 to April 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Chicago, Illinois, that denied service connection for right foot circulation problems and right foot burn scars.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's physical case file, as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files, which reveals only duplicative records relating to the immediate appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the competent and probative evidence of record is against a finding that the Veteran has a right lower extremity burn scar or circulatory disability that was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for burn scars and a circulatory disability on the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. 

The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The feelings of poor circulation and burn scars are disabilities capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran is competent to testify on symptoms and events capable of lay observation such as pain in his foot.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  See Caluza at 498.  

Service Connection for Right Lower Extremity Burn Scars

The Veteran contends that he was injured in service at some time between 1943 and 1944 when he spilled hot syrup on his foot in New York while serving as a cook in the Navy.  He claims that this injury involved third degree burns on his right foot, treatment at the Naval Hospital in Brooklyn, New York, and the care of a visiting nurse three-times per week for approximately one month.  As a result, he states that he has burn scars and circulation problems in his right foot.  

The Veteran's service treatment records contain no entries relating to burn scars or circulation problems.  While the records may be incomplete, it is significant that his separation examination in February 1947 documents other injuries and diseases that occurred during service, but none relating to an in-service burn injury or other right lower extremity injury.  

Each in-service medical examination report shows that the Veteran's lower extremities were "normal," and that the Veteran never reported any issues with his right lower extremity.  Because the Veteran's in-service history of symptoms at the time of service separation is contemporaneous to service, the Board finds it is highly probative of his symptoms during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997).  Thus, even acknowledging that the Veteran served as a cook in service, the weight of the evidence is against a finding that he left service with a permanent burn-related injury of the right lower extremity during service.  

Turning to the post-service medical evidence, in March 2008, the Veteran sought a private medical examination due to complaints he was having regarding swelling in his right foot that he reported had been occurring for the past six or seven years.  The Veteran also complained to this examiner of weakness in his right leg and that it is smaller than his left leg.  According to the examiner's notes, the Veteran sought this examination for the purpose of "informing the government of a potential ongoing disability," and did not want any medication for his pain.  The Veteran was also a first-time patient at this doctor's office.  The examiner noted the Veteran's story that while in the Navy during the 1940's, the Veteran was carrying a hot pot containing syrup which was spilled down his right leg and caused severe burns and muscle damage with residual pain and weakness down his leg.  The examiner's report also states that the Veteran has obvious scars down his right leg, but that his circulation is intact arterially, and that he exhibited decreased sensation, paresthesia, and loss of muscle mass as compared to his left foot.  This report states that there is discoloration of the Veteran's right foot and lower right leg, and that the muscle strength in his right leg appears diminished by 50 percent as compared to his left leg.

In October 2013, the Veteran received a VA medical examination regarding burn scars on his right foot.  The examiner noted that the Veteran walks well with occasional pain, but that it is pain deep in his foot, and not the surface skin where a scar would be.  Furthermore, the examiner could "not see any scar, as his skin appeared to be intact, not discolored, no abnormal texture to the skin, and normal sensation and temperature of the skin."  The examiner did find it feasible that this injury could have occurred and not been recorded.  However, the examiner found the Veteran's history suspect because he stated that hot syrup "melted" his skin, muscles, and all the bones in his right foot and yet there are no signs of such a drastic injury or treatment such as bone or skin grafting having been performed.  The examiner believes that, at most, the Veteran received a first degree burn based on the Veteran's report that the injury was only treated with daily changes of bandages.  As a result, the examiner opined that if the Veteran sustained only a first degree burn, then there would be "no damage to his muscles, circulation, bones, etc."  The examiner concluded that she saw no scar on the Veteran's right foot as claimed.

The Board has been presented with competing medical evidence regarding whether the Veteran has a right foot burn scar.  Here, the private examiner does not give any clear conclusions based on the medical evidence available to him regarding how the Veteran received his burn scar other than what the Veteran told him.  Moreover, the private examiner does not give any reasoned medical explanation regarding the Veteran's current condition.  Given the lack of any conclusion or rationale, the Board finds the private examination to be of limited probative value in establishing a connection between the Veteran's current symptoms and his in-service injury.

On the other hand, the VA examiner found the Veteran to be a poor historian because after reviewing his claims file she did not find any evidence in the Veteran's service treatment records of a scar being reported on his right foot or any other evidence relating to the reported injury.  Additionally, after physically examining the Veteran, the examiner did not find any disorder on the right foot consistent with the Veteran's reported in-service injury.  In the end, the VA examiner stated that even if the Veteran did receive a burn scar from the incident described to her by the Veteran, then the severity of the injury, as reported, would have caused much more damage to his right foot than was readily apparent during this examination.  As a result, because it contains a more detailed rationale, the Board finds the VA examiner's opinion to be of higher probative value than the private physician's opinion in establishing a connection between the Veteran's current symptoms and his in-service injury based on the reasons stated above.

After a full review of the record, the Board finds that to the extent that the Veteran had an in-service injury, he does not have current right lower extremity scarring related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Lower Extremity Circulatory Disorder

The Veteran contends that as a result of his injury when he spilled hot syrup on his foot and received third degree burns, he also has circulation problems in his right foot.  The Board finds that the Veteran is competent to report an in-service injury, but not the degree of burn that he received as a result thereof.  See Layno, at 465.  The Veteran is also not competent to properly diagnose the origins of his current circulatory problems.  Id.

In October 2013, the Veteran received a VA medical examination regarding circulation problems in his right foot.  The Veteran reported that he was experiencing "'poor circulation' in his right foot as a result of a burn he incurred while in the military in 1944/[19]45, when he spilled hot syrup on his right foot and it burned through his shoe and sock."  The Veteran reported that he has poor circulation even though he has never been told this by a physician nor, as the examiner noted, "has it been documented by testing [peripheral vascular resistance/ankle brachial index]".  The VA examiner found that if the Veteran did sustain a burn to the skin from this incident, it must have been only to the first degree because it healed well and did not leave a scar.  She further stated that this type of burn does not affect circulation.  The examiner opined that one would have to acquire a third or more degree burn to burn down to the arteries in order to affect circulation.  She also said that treatment for a third degree burn would require skin grafting and other surgical procedures to correct, and that the Veteran did not have any of these types of surgeries or treatments.  The examiner concluded, based on reviewing the Veteran's records and physically examining him, that he did not have a scar that revealed the type of burn that would affect his circulation.  She also noted that the Veteran is a 60-plus pack-year cigarette smoker.  Furthermore, the examiner opined that more likely than not, the Veteran does have mild circulatory compromise based on peripheral vascular resistance tests of November 2013, but that this is more likely "secondary to his long-standing smoking as this definitely causes peripheral circulatory compromise."  Accordingly, the Board finds the VA examiner's report to be highly probative of the Veteran's current condition and its cause being unrelated to an in-service injury.

The Veteran is competent to report on symptoms capable of lay observation.  See Layno, at 465.  Here, the Veteran has affirmatively reported to his private physician in October 2008, that for the past six or seven years he has been experiencing pain and swelling in his right foot.  Based on the foregoing, the Board finds that the Veteran's statements regarding the onset of his in-service injury are probative that a persistent disability was not incurred during the Veteran's period of active service.  Additionally, while the private physician did not give any reasons or conclusions regarding the Veteran's current symptoms, the VA examiner stated that the circulatory problems were more than likely secondary to the Veteran's long-term smoking habit.

After a full review of the record, the Board finds that to the extent that the Veteran has current circulatory problems of the right lower extremity, they are not related to an in-service injury or event for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the RO provided a letter to the Veteran in November of 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.  In that same month, the Veteran responded that he had no further information or evidence to substantiate his claims.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  The Veteran was notified of the need to identify all sources of private treatment, or otherwise provide VA with records of such treatment.  In November 2008, the Veteran's private physician sent medical records to the RO in response to its VCAA request.

The Board notes that in July 2013, the RO sent a second VCAA letter to the Veteran seeking further information regarding a sixty-day time period for when he would have been treated for right lower extremity injuries at the Brooklyn Naval Hospital.  The Veteran's file does not contain a response to this inquiry.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's lack of response to VA's multiple inquiries regarding treatment dates in an effort to assist him in developing the claim, the Board finds that VA has no additional duty with regard to requesting such records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in October 2013.  During that examination, the examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for right foot burn scars and right foot circulatory problems.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a right lower extremity burn scar is denied.

Service connection for right lower extremity circulatory problems is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


